[Cite as State v. Colbert, 2021-Ohio-3434.]


                                           COURT OF APPEALS
                                          STARK COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. Craig R. Baldwin, P.J.
           Plaintiff-Appellee                      :   Hon. W. Scott Gwin, J.
                                                   :   Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :   Case No. 2020CA00160
                                                   :
    DARTEZ L. COLBERT                              :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Alliance Municipal
                                                       Court, Case No. 2020-TRC-00615



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              September 29, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    ALLIANCE LAW DIRECTOR                              TY A. GRAHAM
    470 East Market St.                                4450 Belden Village St. N.W.
    Alliance, OH 44601                                 Suite 703
                                                       Canton, OH 44718
Stark County, Case No. 2020CA00160                                                       2

Delaney, J.

       {¶1} Defendant-Appellant Dartez L. Colbert appeals his convictions and

sentence by the Alliance Municipal Court for OVI in violation of R.C. 4511.19(A)(1)(d);

OVI in violation of R.C. 4511.19(A)(1)(e); and stopping vehicles in violation of Alliance

Codified Ordinances 333.04. Plaintiff-Appellee is the State of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} On March 1, 2020 at 4:32 a.m., Patrolman Lee Rose with the Alliance Police

Department was responding to a call in the City of Alliance when he came upon a vehicle

stopped in the southbound lane of traffic on Keiters Crossing and Harrisburg Road. The

vehicle was stopped, but the engine was running, and the headlights were turned on.

Officer Rose approached the passenger side of the vehicle and found Defendant-

Appellant Dartez L. Colbert in the driver’s seat of the vehicle. Colbert appeared to be

asleep in the driver’s seat. Officer Rose called dispatch and reported he believed the

driver to be passed out behind the wheel of his car with the engine running. He went to

the driver’s side of the vehicle, knocked on the window, and shined his flashlight in the

window to wake up Colbert. Colbert roused briefly and went back to sleep. Officer Rose

aggressively knocked on the window for two to three minutes before Colbert woke up.

       {¶3} When Colbert finally woke up, he appeared to be very disoriented. Colbert

looked at the officer and then placed the car in gear when Officer Rose yelled at him to

put the car in park. Colbert partially rolled down the window. Officer Rose noticed

Colbert’s eyes were glassy and bloodshot. He asked Colbert what was going on, but

Colbert moved in his seat and got out his wallet from his back pocket. When Colbert finally

verbally responded to Officer Rose, his speech was slurred. Colbert said he was coming
Stark County, Case No. 2020CA00160                                                          3

from Canton and going home. He estimated he had been stopped in the middle of the

road for ten minutes.

       {¶4} Officer Rose asked Colbert to exit the vehicle and when he opened the door,

Officer Rose detected the odor of an alcoholic beverage emitting from Colbert’s body. He

asked Colbert to sit on the front bumper of his police cruiser and Colbert agreed to take

a portable breathalyzer test. Colbert tested at 0.085 BAC. Officer Rose conducted the

standardized field sobriety tests and two non-standardized tests. During the horizontal

gaze nystagmus test, Officer Rose detected four clues. Colbert had difficulty following

instructions during the walk and turn test. He lost his balance and swayed during the one

leg stand test. Colbert failed to follow the instructions for the two non-standardized tests.

       {¶5} Officer Rose placed Colbert in custody and took him to the Alliance Police

Department. Colbert submitted to a breathalyzer test where he tested at 0.085 BAC, and

he provided a urine sample that was sent to the Stark County Crime Lab. The lab report

showed 0.147 urine ethanol content.

       {¶6} On March 3, 2020, Colbert was charged with OVI, a fist-degree

misdemeanor in violation of R.C. 4511.19(A)(1)(a); OVI, a first-degree misdemeanor in

violation of R.C. 4511.19(A)(1)(d); OVI, a first-degree misdemeanor in violation of R.C.

4511.19(A)(1)(e); and Stopping Vehicles, a minor misdemeanor in violation of Alliance

Codified Ordinances 333.04. Colbert entered a not guilty plea to the charges.

       {¶7} On July 22, 2020, Colbert filed a Motion to Suppress, arguing there was no

reasonable suspicion to detain him for an OVI investigation and there was no probable

cause to arrest him for OVI. He also sought to suppress his statement that he was stopped
Stark County, Case No. 2020CA00160                                                             4

in the roadway for approximately “five to ten minutes” based on a Miranda violation. The

trial court held a hearing on the motion on October 5, 2020.

       {¶8} On October 8, 2020, the trial court filed a six-page judgment entry denying

the motion to suppress. After considering the factors outlined in State v. Evans, 127 Ohio

App.3d 56, 711 N.E.2d 761 (11th Dist.1998) and the totality of the circumstances, the trial

court found that Officer Rose had a reasonable articulable suspicion to detain Colbert for

an OVI investigation and to ask that he submit to field sobriety tests. The trial court next

considered the field sobriety tests. It suppressed the HGN test for being improperly

administered, but based on the remaining tests, found there was probable cause to arrest

Colbert for OVI. Finally, the trial court analyzed whether Colbert’s statement should be

suppressed as a Miranda violation. It found the statement occurred while Colbert was

sitting in the driver’s seat of his car within the first moments of police contact; therefore, it

was not a custodial interrogation requiring a Miranda warning.

       {¶9} The matter proceeded to a jury trial on October 15, 2020. The jury found

Colbert not guilty of OVI, in violation of R.C. 4511.19(A)(1)(a). It found Colbert guilty of

OVI, in violation of R.C. 4511.19(A)(1)(d); OVI, in violation of R.C. 4511.19(A)(1)(e); and

Stopping Vehicles, in violation of Alliance Codified Ordinances 333.04.

       {¶10} The trial court proceeded to sentencing. Via judgment entry filed October

15, 2020, the trial court sentenced Colbert to 180 days in jail, 170 days suspended, fines

and costs, and a one-year license suspension.

       {¶11} It is the motion to suppress that is the subject of this appeal. Appellate

counsel for Colbert has filed a Motion to Withdraw and a brief pursuant to Anders v.
Stark County, Case No. 2020CA00160                                                        5

California, 386 U.S. 738 (1967), rehearing den., 388 U.S. 924, indicating the within appeal

is wholly frivolous.

       {¶12} In Anders, the United States Supreme Court held if, after a conscientious

examination of the record, a defendant's counsel concludes the case is wholly frivolous,

then he or she should so advise the court and request permission to withdraw. Id. at 744.

Counsel must accompany the request with a brief identifying anything in the record which

could arguably support the appeal. Id. Counsel also must: (1) furnish the client with a

copy of the brief and request to withdraw and (2) allow the client sufficient time to raise

any matters the client chooses. Id. Once the defendant's counsel satisfies these

requirements, the appellate court must fully examine the proceedings below to determine

if any arguably meritorious issues exist. If the appellate court also determines the appeal

is wholly frivolous, it may grant counsel's request to withdraw and dismiss the appeal

without violating constitutional requirements or may proceed to a decision on the merits

if state law so requires. Id.

       {¶13} Colbert’s counsel has filed a brief identifying one arguably meritorious issue

in the record: whether the trial court erred by improperly denying Colbert’s motion to

suppress.

       {¶14} We find Colbert’s counsel has followed the procedures required by Anders.

       {¶15} We consider Colbert’s proposed Assignment of Error that the trial court

erred in denying his motion to suppress. In reviewing whether field sobriety testing was

proper, we apply a “totality of the circumstances” approach. See, e.g., State v. Tidwell,

Slip Opinion No. 2021-Ohio-2072, ¶ 40; State v. Locker, 5th Dist. Stark App. No.
Stark County, Case No. 2020CA00160                                                            6

2015CA00050, 2015-Ohio-4953, ¶ 36, citing State v. Freeman, 64 Ohio St.2d 291, 414

N.E.2d 1044 (1980).

       {¶16} “Requiring a driver to submit to a field sobriety test constitutes a seizure

within the meaning of the Fourth Amendment. Courts have generally held that the

intrusion on the driver's liberty resulting from a field sobriety test is minor, and the officer

therefore need only have reasonable suspicion that the driver is under the influence of

alcohol in order to conduct a field sobriety test.” State v. Malkin, 5th Dist. Licking No. 2019

CA 0100, 2020-Ohio-3059, 2020 WL 2611679, ¶ 28 quoting State v. Bright, 5th Dist.

Guernsey No. 2009-CA-28, 2010-Ohio-1111, ¶ 17, citing State v. Knox, 2nd Dist. Greene

No. 2005-CA-74, 2006-Ohio-3039. An officer may not request a motorist to perform field

sobriety tests unless the request is independently justified by reasonable suspicion based

upon articulable facts that the motorist is intoxicated. State v. Evans, 127 Ohio App.3d

56, 62, 711 N.E.2d 761 (1998), citing State v. Yemma, 11th Dist. Portage App. No. 95-P-

0156, 1996 WL 495076 (Aug. 9, 1996).

       {¶17} The Supreme Court of Ohio in State v. Batchili, 113 Ohio St.3d 403, 2007-

Ohio-2204, 865 N.E.2d 1282, paragraph two of the syllabus found: “The ‘reasonable and

articulable’ standard applied to a prolonged traffic stop encompasses the totality of the

circumstances, and a court may not evaluate in isolation each articulated reason for the

stop.” Additionally, “a court will analyze the reasonableness of the request based on the

totality of the circumstances, viewed through the eyes of a reasonable and prudent police

officer on the scene who must react to events as they unfold.” Village of Kirtland Hills v.

Strogin, 6th Dist. Lake App. No.2005-L-073, 2006-Ohio-1450, ¶ 13, citing, Village of Waite

Hill v. Popovich, 6th Dist. Lake App. No.2001-L-227, 2003-Ohio-1587, ¶ 14.
Stark County, Case No. 2020CA00160                                                        7

       {¶18} “Where a non-investigatory stop is initiated and the odor of alcohol is

combined with glassy or bloodshot eyes and further indicia of intoxication, such as an

admission of having consumed alcohol, reasonable suspicion exists.” State v. Malkin,

2020-Ohio-3059, ¶ 31 quoting State v. Strope, 5th Dist. Fairfield No. 08 CA 50, 2009-

Ohio-3849 ¶ 19. In this case, there was further indicia of intoxication, combined with

Colbert’s glassy and bloodshot eyes and the odor of alcohol. Colbert was discovered

sleeping in the driver’s seat of his motor vehicle at 4:32 a.m., while the vehicle was

stopped in a lane of traffic with the engine running. Officer Rose struggled to wake Colbert

by knocking on the driver’s side window and shining a flashlight in the window. When

Colbert woke up, he appeared disoriented and put the car in gear before he was told to

put it in park. Colbert’s speech was slurred when he answered Officer’s Rose’s questions

while he was in the car.

       {¶19} We further agree with the trial court that Colbert’s statement to Officer Rose

during the initial police contact was not subject to Miranda warnings.

       {¶20} Colbert’s proposed assignment of Error is overruled. After independently

reviewing the record and considering the issues raised in the brief filed by Appellate

counsel, we agree with Counsel's conclusion that no arguably meritorious claim exists

upon which to base an appeal.
Stark County, Case No. 2020CA00160                                                        8

      {¶21} Hence, we find the appeal to be wholly frivolous under Anders, grant

counsel's request to withdraw, and affirm the judgment of the Alliance Municipal Court.

By: Delaney, J.,

Baldwin, P.J. and

Gwin, J., concur.